COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00318-CV


KEITH LUKER                                                       APPELLANT

                                       V.

BANK OF AMERICA, NA AS                                             APPELLEE
SUCCESSOR BY MERGER TO
LASALLE BANK, NA, TRUSTEE
FOR CERTIFICATE HOLDERS OF
BEAR STEARNS ASSET BACK
SECURITIES I LLC, ASSET
BACKED CERTIFICATES SERIES
2007-FSI


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On August 23, 2011, and September 12, 2011, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this


      1
      See Tex. R. App. P. 47.4.
appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 13, 2011




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2